      Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 1 of 15


     Daniel Remer Esq. (SBN 83702)
 1
     33 Los Pinos
 2   Nicasio, CA 94946
     Telephone: (415)235-3202
 3   Facsimile (415)276-9857
     Email dan@danielremer.com
 4
 5   Howard Smukler (SBN 135957)
     532 S. Coronado St. #304
 6   Los Angeles, CA 90057
 7   Telephone: 925-900-3440
     hsmukler@gmail.com
 8
     Attorneys for Plaintiff: EDWARD MILLER
 9
10
                                  IN THE U.S. DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
13   ______________________________________

14                                                 )     CASE NO.:
     EDWARD MILLER                                 )     19-CV-7762
15                                                 )
16          Plaintiff,                             )
     v.                                            )    PLAINTIFF EDWARD MILLER’S
17                                                 )    OPPOSITION TO MOTION TO
     APPTIO, INC., and                             )    DISMISS FIRST AMENDED
18
     CLOUDABILITY, INC.                            )    COMPLAINT PURSUANT TO
19                                                 )    F.R.C.P. 12(b)(1) AND 12(b)(6)
     and                                           )
20                                                 )    Hon. Judge Haywood S. Gilliam, Jr.
     DOES 1 through 5                              )
21
                                                   )    Hearing Date:
22          Defendants.                            )
                                                       Action Filed: 11/26/2019
23
24
25
26
27
28




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 1
      Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 2 of 15


                                                     TABLE OF CONTENTS
 1
 2   I. PROCEDURAL BACKGROUND .......................................................................................... 4
 3   II. FACTS NOT IN DISPUTE .................................................................................................... 4
 4
     III. ISSUES RAISED IN THE 2ndMtoD.................................................................................... 5
 5
     IV. LEGAL STANDARDS GOVERNING A MOTION TO DISMISS…...…………………. 5
 6
 7   V. ARGUMENTS IN SUPPORT OF THE 1st AMENDED COMPLAINT………...………... 6

 8       1. APPTIO HAS LIABILITY FOR CLOUDABILITY’S MISREPRESENTATION…….. 6
 9          A. MILLER did not have personal contact with APPTIO………………………………. 6
10
            B. Special circumstances impose liability on APPTIO………………………………….. 6
11
                 1. APPTIO has liability based on the Acquisition Agreement with Cloudability……. 6
12
13               2. APPTIO has liability as the result of a merger with Cloudability…………………7

14               3. PLAINTIFF should be allowed to amend his complaint………………………….. 8
15
          2. PLAINTIFF’S FRAUD CAUSES OF ACTION SHOULD NOT BE DISMISSED…... 8
16
             A. The Integration Clause Supports the Materiality of the CARTA document………… 8
17
18                1. The Carta Document is a “document delivered pursuant” to the Warrant……….. 9

19                2. The Carta electronic document was a valid amendment to the original Warrant… 9
20           B. Defendantsadmit that they made a “mistake”……………………………………… 10
21
          3. PLAINTIFF PLED FRAUD WITH SUFFICIENT SPECIFICITY…………………… 11
22
             A. 1st Amended Complain identifies the “time, place and content” of the fraud……… 11
23
24           B. Miller relied on the Carta Warrant Document beginning on September 30, 2018… 12

25           C. Cloudability had the required scienter to commit the fraud……………………….. 13
26
             D. Cloudability intended for Miller to rely on the Carta Warrant Document………… 14
27
          4. ATTORNEY FEES SHOULD BE AWARDED TO PLAINTIFF……………………. 15
28
     VI. CONCLUSION ...................................................................................................................15




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 2
      Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 3 of 15


                                         TABLE OF AUTHORITIES
 1
 2   FEDERAL CASES

 3   Biggins v. Wells Fargo & Co., 266 F.R.D. 399, 413-14 (N.D. Cal. 2009)………………………8
 4
     In re Capacitors Antitrust Litigation, 106 F.Supp.3d 1051 (N.D. Cal. 2015) ............................. 7
 5
     Manzarekv. St. Paul Fire & Marine Ins. Co.,519 F.3d 1025,1031 (9th Cir. 2008)……………. .6
 6
 7   No Cost Conference v. Windstream Commc'ns, 940 F. Supp. 2d 1285, 1299 (S.D. Cal. 2013).. 7

 8   Rescuecom Corp.v. Google Inc. (2nd Cir. 2009) 562 F3d 123, 127……………………………. 6
 9   United States v. Bestfoods, 524 U.S. 51, 61 (1998)…………………………………………….. 6
10
     Wal-Mart Stores, Inc., (2009) 588 F.3d 585, 2009 (8th Cir. Mo).……………..……………...... 6
11
     CALIFORNIA STATUTES
12
13   Civil Code §1654: Interpretation of Contracts: In cases of uncertainty not removed by the
     preceding rules, the language of a contract should be interpreted most strongly against the party
14   who caused the uncertainty to exist.
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 3
      Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 4 of 15


                                   I. PROCEDURAL BACKGROUND
 1
 2          Plaintiff MILLER filed the Complaint on November 27, 2019 against DEFENDANTS

 3   APPTIO and CLOUDABILITY. DEFENDANTS filed their 1st Motion to Dismiss the
 4
     Complaint on January 29, 2020. (“1stMtoD”) In response, PLAINTIFF filed his 1 st Amended
 5
     Complaint (“1stAC”) as a matter of course on February 14, 2020. DEFENDANTS then filed
 6
 7   their 2nd Motion to Dismiss the 1st Amended Complaint on February 24, 2020. (“2ndMtoD”)

 8          PLAINTIFF made a concentrated effort to address every objection raised in the 1 st
 9   Motion to Dismiss by specifically adding extensive specificity to its 1stAC. Nevertheless,
10
     DEFENDANTS submitted a 2ndMtoD which is substantially identical to their 1stMtoD and
11
     ignores the significant changes that MILLER made in his 1stAC.
12
13                                         II. FACTS NOT IN DISPUTE

14          The 1stAC describes in detail the background of the case in paragraphs 9 to 23. The
15   majority of the facts are accepted by both parties as true. Specifically,
16
            A WARRANT was issued to MILLER on April 12, 2016 for 30,000 shares to be
17
     exercised within a 3-year period before April 12, 2019. (1stAC at ¶9)
18
19          On or about October 4, 2017 and again on September 30, 2018, CLOUDABLITY

20   instructed and required MILLER to use the Carta software system to manage the WARRANT.
21
     MILLER was further instructed to agree to this new requirement by signing an electronic
22
     document that specifically included a document entitled “Warrant CSW-003.” (1stAC at ¶¶11,
23
     13 and 14 (Copy of “Warrant CSW-003” attached to Exhibit B of 2ndMtoD)
24
25          The Carta Warrant CSW-003 document which MILLER was required to sign included a

26   new exercise date with a 10-year period expiring on April 12, 2026. (1stAC at ¶¶ 14 and 16)
27
28




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 4
      Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 5 of 15


            On or about May 19, 2020, MILLER referred to the 10-year expiration period on the
 1
 2   Carta Warrant CSW-003 document and sent a screen shot of the referenced document to

 3   Cloudability. (1stAC at ¶18 and Email attached to Exhibit B of the 2ndMtoD)
 4
            On or about May 20, 2020 CLOUDABLITY through their attorney, changed back the
 5
     expiration date as shown on Carta from the 10-year expiration date to a 3-year period with
 6
 7   expiration. The attorney did not notify Miller of the change. In fact, the attorney attempted to

 8   trick Miller by saying via email, “I have confirmed that Carta reflects the terms of the actual
 9   warrant”, rather than admitting he had made the change just hours before. (1stAC at ¶ 19)
10
                                 III. ISSUES RAISED IN THE 2ndMtoD
11
            1. Should Apptio be dismissed as a DEFENDANT for lack of personal jurisdiction?
12
13          2. MILLER’S claims for fraud lack specifics.

14          As discussed below, MILLER’s 1stAC was enhanced and updated to specifically address
15   the objections raised in the 1stMtoD and the 2ndMtoD. Every objection raised by
16
     DEFENDANTS has a corresponding allegation in the 1stAC which was drafted to directly refute
17
     DEFENDANTS’s arguments.
18
19               IV. LEGAL STANDARDS GOVERNING A MOTION TO DISMISS

20          Neither party disputes the legal standards for a Motion to Dismiss. The difference lies in
21
     the focus. MILLER emphasizes that allegations are to be taken as true while DEFENDANTS
22
     argue for greater specificity of facts. In light of the fact that there has been NO FORMAL
23
     DISCOVERY, the Rules of Federal Procedure support MILLER’s pleadings which contain as
24
25   much information as he had available at the time of filing.

26          In responding to 2ndMtoD, Plaintiff has three distinct advantages in opposing a Rule
27
     12(b)(6) Motion to Dismiss. First, the court must “accept as true all of the factual allegations set
28
     out in plaintiff's complaint. Second, it must draw inferences from those allegations in the light




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 5
      Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 6 of 15


     most favorable to plaintiff. Finally, it must construe the complaint liberally.” [Rescuecom Corp.
 1
 2   v. Google Inc. (2nd Cir. 2009) 562 F3d 123, 127]

 3          Defendant refers to Iqbal and similar cases to imply that the long standing advantages
 4
     afforded to plaintiffs no longer apply. But on the contrary, “Iqbal did not change this
 5
     fundamental tenet of Rule 12(b)(6) practice.” (Wal-Mart Stores, Inc., (2009) 588 F.3d 585, 2009
 6
 7   (8th Cir. Mo.) In fact the 2ndMtoD reaffirms PLAINTIFF’s position stating “In reviewing the

 8   plausibility of a complaint, courts "accept factual allegations in the complaint as true and
 9   construe the pleadings in the light most favorable to the nonmoving party." Manzarekv. St. Paul
10
     Fire & Marine Ins. Co.,519 F.3d 1025,1031 (9th Cir. 2008). (2ndMtoD, 5:13)
11
               V. ARGUMENTS IN SUPPORT OF THE 1st AMENDED COMPLAINT
12
13          1. APPTIO HAS LIABILITY FOR CLOUDABILITY’S MISREPRESENTATION

14          A. MILLER did not have personal contact with APPTIO.
15          DEFENDANTS correctly state that MILLER did not have personal contact with APPTIO
16
     and that APPTIO did not have direct involvement in the alleged misrepresentation.
17
            Instead, PLAINTIFF’s claim that APPTIO has liability based on the fact that APPTIO
18
19   acquired CLOUDABILITY and that CLOUDABILITY merged with APPTIO.

20          B. Special circumstances impose liability on APPTIO.
21
            DEFENDANTS correctly state the general principle of corporation law that a parent
22
     corporation is not liable for the acts of its subsidiaries.” (United States v. Bestfoods, 524
23
     U.S. 51, 61 (1998). That said, the cases cited by DEFENDANTS list two “special circumstance”
24
25   in which liability may be imposed. Both circumstances apply to the facts of this case.

26          1. APPTIO has liability based on the Acquisition Agreement with CLOUDABIITY.
27
            DEFENDANTS specifically recognize that APPTIO’S liabilities may be dependent on
28
     elements “such as contractual terms establishing such an obligation.” (2ndMtoD 10:19) The




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 6
      Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 7 of 15


     Acquisition Agreement could have terms “which establish the obligation in issue”, specifically
 1
 2   an express or implied agreement of assumption of liability. (In re Capacitors Antitrust Litigation

 3   cited in the 2ndMtoD)
 4
            The question of APPTIO’s liability might be resolved in part, if DEFENDANTS would
 5
     produce a copy of the Acquisition Agreement. Despite repeated requests from PLAINTIFF, they
 6
 7   have refused to disclose the Agreement. They did not attach the Agreement as an Exhibit to

 8   either of their Motions to Dismiss. While discovery has not begun, Defendant’s refusal to shed
 9   light on the matter should not result in a disadvantage to Plaintiff.
10
            PLAINTIFF can allege on “information and belief” that the Acquisition Agreement
11
     contains a clause in which both the assets and liabilities of CLOUDABILITY are assumed by
12
13   APPTIO. Without production of the original Acquisition Agreement as ultimate proof, that

14   allegation must be accepted as true by the court in this proceedings. PLAINTIFF believes that
15   the reason DEFENDANTS have not produced the Agreement is because it supports
16
     PLAINTIFF’s claim that APPTIO has contractually assumed liability for CLOUDABILITY’s
17
     misrepresentations.
18
19          2. APPTIO has liability as the result of a merger with CLOUDABILITY.

20          Successor liability transfers from CLOUDABILITY to APPTIO if the acquisition
21
     “transaction amounts to a merger or consolidation of the corporations.” (See In re Capacitors
22
     Antitrust Litigation, cited in the 2ndMtoD)
23
            Numerous examples are given of elements of a merger which would transfer liability.
24
25   Such events as combining of customers, integration of products, unified invoicing systems and

26   other factual elements which “set about on a course of actions aimed at causing [one party’s]
27
     customers ... to believe that [they were] now part of [the other company.] (No Cost Conference,
28
     Inc. v. Windstream Commc'ns, Inc., 940 F. Supp. 2d 1285, 1299-1301 (S.D. Cal. 2013))




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 7
      Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 8 of 15


            Numerous press releases and website references (see for example:
 1
 2   https://www.geekwire.com/2019/apptio-buys-portlands-cloudability-adding-cloud-financial-

 3   analysis-tools-belt/) all indicate that APPTIO and CLOUDABILITY merged! Not one says or
 4
     implies that Cloudability will remain a separate company. On information and belief, the
 5
     products of the two companies were integrated, the software research departments were
 6
 7   consolidated and the public was informed that the APPTIO product line had now been enhanced

 8   by the addition of CLOUDABLITY software.
 9          PLAINTIFF alleges that when proper discovery is initiated it will be clearly shown that
10
     APPTIO has “continued as the surviving corporation of the merger” a condition for APPTIO to
11
     assume the liabilities of CLOUDABLITY. (No Cost Conference, Inc. v. Windstream Commc'ns,
12
13   Inc., 940 F. Supp. 2d 1285, 1299-1301 (S.D. Cal. 2013))

14          3, PLAINTIFF should be allowed to amend his complaint.
15          DEFENDANTS correctly cite to Biggins v Wells Fargo & Co. for the proposition that
16
     making mere statements about alleged conduct are insufficient to support a claim against a parent
17
     company. However, the Biggins opinion concluded that “because the Court cannot say that
18
19   Plaintiff could not allege facts to establish [the allegations] they shall be given leave to amend

20   these claims on the terms set forth in this order (Biggins v. Wells Fargo & Co., 266 F.R.D. 399,
21
     413-14 (N.D. Cal. 2009).
22
            Accordingly, PLAINTIFF believes that if necessary based on the arguments above, it will
23
     be able to amend his Complaint to allege specific actions by the DEFENDANTS which will
24
25   place liability upon APPTIO for acts of misrepresentation by CLOUDABILITY.

26          2. PLAINTIFF’S FRAUD CAUSES OF ACTION SHOULD NOT BE DISMISSED
27
            A. The Integration Clause Supports the Materiality of the CARTA document.
28




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 8
      Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 9 of 15


            The Warrant has a two-part Integration Clause that freely allows the amendment of the
 1
 2   Warrant. It states in part (emphasis added):

 3         19. Entire Agreement; Amendments and Waivers. This Warrant and any other
           documents delivered pursuant hereto constitute the full and entire understanding and
 4
           agreement between the parties with regard to the subjects hereof and thereof.
 5         Nonetheless, any term of this Warrant may be amended and the observance of any
           term of this Agreement may be waived (either generally or in a particular instance
 6         and either retroactively or prospectively), with the written consent of the Company
 7         and the Holder; (2ndMtoD: 7:4-9)

 8          1. The Carta Document is a “document delivered pursuant” to the Warrant.
 9          The first part of Section 19 of the Warrant is known as a “partial integration” clause
10
     because it provides for documents “delivered pursuant” to the originally signed Warrant. On the
11
     other hand, “full integration” clauses use terms such “the writing constitutes the sole and
12
13   exclusive agreement” (Murray on Contracts § 85 (5th ed. 2011). The initial Cloudability Warrant

14   Integration Clause explicitly permits and contemplates subsequent “documents delivered
15   pursuant” to the Warrant.
16
            The Warrant Integration Clause was drafted by Defendants’ attorneys and accordingly
17
     should be interpreted against their interests. (CCP 1654) The Warrant’s partial integration clause
18
19   is specifically designed for Agreements which anticipate subsequent documents which may be
20   produced “with regard to the subjects [matter]” of the original agreements.
21
            The Warrant Integration Clause (as is common in security agreements
22
     https://www.sec.gov/Archives/edgar/data/1602078/000107997315000686/ex4x1.htm) was
23
24   specifically drafted to anticipate the planned use of a third-party software platform such as Carta.

25   As a result of this special drafting, the Carta electronic Warrant information that was relied upon
26   by Miller was incorporated into and became part of the original Warrant.
27
            2. The Carta electronic document was a valid amendment to the original Warrant.
28




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 9
     Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 10 of 15


            The second part of the Warrant Integration Clause provides that “any term of this
 1
 2   Warrant may be amended” (even “prospectively”) with the written consent of the Company and

 3   the Holder.
 4
            It has been repeatedly alleged that twice on October 4, 2017 and again on September 30,
 5
     2018, CLOUDABIITY submitted to Plaintiff, via its agent Carta, a copy of the Warrant with a
 6
 7   material change in terms from a 3-year period to a 10-year period. Plaintiff was required to

 8   “Accept your Warrant” and confirm with “your electronic signature.” (1stAC at ¶¶14 and 27)
 9   For additional specificity, Plaintiff was provided a screenshot of the relevant Carta document
10
     with the term “Warrant CSW-003” in the upper left-hand corner. (1stAC at page 8)
11
            The Defendants have never denied that: a. on 9/30/2018 a copy of the Warrant was
12
13   submitted to Plaintiff via Carta; b. the Carta version of the Warrant contained a screenshot

14   identified as “Warrant csw-003” with a 10-year expiration period; and c: Plaintiff signed the
15
     amended Carta document.
16
            These 3 steps alleged in 1stAC at §14 conform exactly to the required amendment
17
18   procedure described in the Warrant Integration Clause §19 that was drafted by the Defendants.

19          B. Defendantsadmit that they made a “mistake”.
20          Defendants’ 2nd Motion to Dismiss concentrates exclusively on the fraud causes of action
21
     in the 1st Amended Complaint. They not only ignore the negligent misrepresentation cause of
22
     action, but they admit that they made a “mistake”, essentially admitting negligence. In fact, the
23
24   2nd Motion to Dismiss uses the word “mistake” 14 times in referring to the Carta Warrant

25   Document.
26
            A good example of this characterization can be found in the first footnote on page 5
27
     where it says: “The mistaken display of a ten-year exercise period on Carta was not fraud. Nor
28
     was it fraudulent to correct Carta in order to accurately display the warrant’s three-year term




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 10
     Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 11 of 15


     after Miller brought the mistake to Defendants’ attention.” (emphasis added) Or “Taken
 1
 2   collectively, [Plaintiff’s allegations] fail to show that the information displayed on Carta was

 3   fraudulent – as opposed to mistaken.” (2nd MtoD:13:1-2)
 4
             The “mistake” was made exclusively by Defendants. Miller did not choose Carta, he did
 5
     not input the 10-year period of expiration, he did not load the “Warrant CSW-003” document
 6
 7   onto Carat. Defendants made all of those “mistakes”!

 8           All that Miller did was follow Defendants’ requirements to “Accept” and rely on the
 9   Carta documents and electronically sign them, which he did on September 30, 2018. It bears
10
     repeating that Miller opened, viewed, accepted and signed the “mistaken” Carta document 6
11
     months BEFORE the 3-year period of expiration stated in the original Warrant. (1stAC: ¶17)
12
13          3. PLAINTIFF PLED FRAUD WITH SUFFICIENT SPECIFICITY
14           Defendants filed a 1st Motion to Dismiss claiming that the Complaint lacked sufficient
15
     details to support the allegations of fraud. Plaintiff then respond with a 1 st Amended Complaint
16
     which in greater detail addressed all of the arguments previous raised in the 1 st Motion to
17
18   Dismiss. Defendants filed a 2nd Motion to Dismiss with almost no recognition of the changes

19   Plaintiff made in their 1st Amended Complaint.
20           The following is an analysis of how the 1st Amended Complaint added greater detail and
21
     sufficient specificity to the fraud causes of action.
22
        A. 1st Amended Complain identifies the “time, place and content” of the fraud.
23
24          The fraud began on October 4, 2017 when CLOUDABLITY input the 10-year expiration

25   period into Carta. (1stAC: ¶12) MILLER first observed this Carta Warrant Document in his
26
     California office on September 30, 2018 (1stAC: ¶14) MILLER thereafter relied on the Carta
27
     Warrant Document, as required by Defendants, and had a reasonable belief that the Warrant
28
     expired on April 12, 2026 (1stAC: ¶17) On or about May 19, 2019 an attorney for Cloudability




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 11
     Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 12 of 15


     intentionally changed the Carta Warrant Document to a 3-year expiration period. (1stAC: ¶19)
 1
 2   On or about May 20, 2019, the same Cloudability attorney led Miller, by email, to believe that

 3   not only had he not changed the date, but that the (new) date was correct. (1stAC: ¶19)
 4
            All the elements of the fraud were alleged repeatedly in detail in the 1 st Amended
 5
     Complaint and Defendants had more than sufficient information to put them on notice of the
 6
 7   charge being made against them in the case.

 8      B. Miller relied on the Carta Warrant Document beginning on September 30, 2018.
 9
            Defendants falsely assert that Miller fails to demonstrate that he was aware of the Carta
10
     “amendment” prior to the 3-year exercise period of April 12, 2019. (2ndMtoD: 15:21-21)
11
12          The 1st Amended Complaint specifically alleges that “As intended by Defendants, on or

13   about September 30, 2018 to May 19, 2019 Plaintiff viewed, signed and relied on the 10-year
14   expiration period as displayed by Carta on the computer screen in his California office.
15
     Accordingly, Plaintiff had a reasonable belief long before the 3-year date had passed, that he had
16
     a 10-year period from the Issue Date with an expiration on April 12, 2026 in which to exercise
17
18   the Warrant. (1stAC at ¶17).

19          Miller repeatedly alleges that he was aware of the Carta Warrant Document as early as
20   September 30 2018 and relied upon the 10-year expiration date of 2026. (1stAC: ¶¶ 13, 14, 16,
21
     17, 31) The Carta Warrant Document was drafted by Cloudability a should be interpreted against
22
     their interest. (CCP 1654)
23
24      C. Cloudability had the required scienter to commit the fraud.
25          CLOUDABLITY argues that there is no evidence that it had the necessary intent to
26
     commit fraud. Instead they claim that the “information displayed on Carta” was merely a mistake
27
     or “an inadvertent clerical error.” (2ndMtoD: 12:1-4)
28




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 12
     Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 13 of 15


            In the absence of discovery and a deposition of the Cloudablity attorney who inputted the
 1
 2   Carta Warrant Document with the 10-year expiration period, MILLER can only allege fraud on

 3   information and belief. (1stAC ¶¶ 28, 29, 37, 38) That said, the actions of the Cloudability
 4
     attorney on May 19, 2019 to first change back the 10-year period to a 3-year period and then on
 5
     May 20, 2019 to attempt to trick MILLER into believing that the date had not been changed and
 6
 7   that it was three rather than ten years, are extremely strong indications of improper behavior,

 8   especially by an attorney.
 9          Why would the Cloudablity attorney input a 10-year expiration period? The 2 nd Motion to
10
     Dismiss argues that the reason was “mistake” (2ndMtD: 12:1-4) but the reason could also be as
11
     alleged in the 1st Amended Complaint that Cloudablity simply intended to deny MILLER the
12
13   “money owed to him.” (1stAC: ¶3 and ¶42) Simply stated, the actions of the Cloudablity

14   attorney saved Cloudablity at least $75,000, subject to discovery.
15
            As further indication of fraudulent intent the 1st Amended Complaint identifies specific
16
     behavior by the Cloudability attorney which has not been denied in the 2 nd Motion to Dismiss.
17
18   Specifically, the Carta Warrant document was changed back from a 10-year period to a 3-year

19   period and then the attorney essentially covered up having made the change. (1stAC: ¶30)
20          Why would the Cloudability attorney change the Carta Warrant Document and then try to
21
     cover it up? The 2nd Motion to Dismiss argues that this action was merely “correcting the
22
     mistaken display” and proof that Cloudablity did not intend to amend the terms of the Warrant.”
23
24   (2ndMtoD: 15:23-24). In the absence of discovery this is nothing more than a self-serving

25   justification for clearly an improper act.
26          On May 19, 2019 when Miller first notified Cloudability of the Carta problem,
27
     Cloudability’s lawyer was not aware that Miller had evidence in the form of a screenshot of the
28
     10-year Carta Warrant Document. Miller argues that Cloudablity changed the Carta Warrant




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 13
     Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 14 of 15


     Document and subsequently covered up making the change because they did not know that a
 1
 2   screenshot of the 10-year Warrant period existed. (1stAC: ¶30) Miller’s production of the 10-

 3   year Warrant screenshot (1stAC: Page 8)
 4
               Cloudability now argues 14 times in its 2nd Motion to Dismiss that the Carta Warrant
 5
     Document was a “mistake” and not fraud. (2ndMtoD: Footnote 1) This was not Cloudability’s
 6
 7   position on May 19, 2019. On that date, an attorney for Cloudablity realizing that he had been

 8   caught in a fraudulent act, quickly changed the Carta Warrant Document back to a 3-year
 9   expiration period and then covered up making the change, further confirming his improper
10
     actions and motivations. 
11
        D. Cloudability intended for Miller to rely on the Carta Warrant Document.
12
13             CLOUDABILITY argues that the 1st Amended Complaint did not plead particular facts

14   showing that Defendants’ intent to induce Miller’s reliance on the Carta information. (2ndMtoD:
15
     14:22.)
16
               This claim is clearly false as CLOUDABILITY took numerous actions to require
17
18   MILLER to rely on the Carta information. Specifically,

19             1. Cloudablity required Miller to use Carta (1stAC: ¶11 ),
20             2. Cloudability inputted a Carta Warrant Document entitled “Warrant-CSW-003”
21
                  (1stAC: page 8)
22
               3. On October 4, 2017 and September 30, 2018, Cloudabiliity required and then
23
24                reminded Miller to “accept” the Carta information by affixing his electronic

25                signature. (1stAC: ¶17)
26
               4. Believing that Miller did not have proof of a 10-year Carta Warrant document,
27
                  Cloudability changed the Carta document and then covered up making the change.
28
                  (1stAC: ¶19)




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 14
     Case 4:19-cv-07762-HSG Document 34 Filed 03/09/20 Page 15 of 15


             If Cloudability did not want Miller to rely on the Carta Warrant Document why was it
 1
 2   created, why was Miller twice instructed to sign the document and most importantly why did the

 3   Cloudability attorney change the Carta Warrant Document and try to trick Miller into thinking
 4
     there had been no change?
 5
             4. ATTORNEY FEES SHOULD BE AWARDED TO PLAINTIFF.
 6
 7           It should be noted that if the Court determines that Plaintiff was damaged by his reliance

 8   upon Defendants’ “mistake”, then attorney fees should be awarded to Plaintiff. ¶18 of the
 9   Warrant Agreement specifically provides for attorney fees and costs to the prevailing party. As
10
     the Defendants admit in their Motion to Dismiss, they made a "mistake" and that Miller had to
11
     appeal to this court to correct their mistake. The cost of this lawsuit should be borne by the party
12
13   that made the mistake (Defendants) in accordance with ¶18 of the Warrant Agreement, a clause

14   which was drafted by Cloudablity and interpreted against their interest (CCP 1654).
15
                                              IV. CONCLUSION
16
             The facts of this case are neither complicated nor in dispute. Clearly, there is a Carta
17
18   Warrant Document which Cloudability has drafted, which Miller has viewed and signed and

19   which states that the expiration date of the Warrant is April 12, 2026. A screenshot of that
20   document was been included in the 1st Amended Complaint on page 8. Whether that document
21
     was the result of negligence or fraud is a question for the trier of fact at trial and not to be
22
     determined by a Motion to Dismiss at this early pre-discovery stage of the proceedings. 
23
24           /S/ DANIEL REMER, ESQ.
25          Attorney for Plaintiff EDWARD MILLER
26
27
28




     PLAINTIFF’S RESPONSE TO 2nd MOTION TO DISMISS - Case No. 4:19-cv-07762-HSG Page 15
